Robinson, Pbesident:
The South Penn Oil Company, in 1904, leased land for oil and gas producing purposes from Sarah A. Martin and husband. In the lease the land is described as follows: “All that certain tract of land situate in Clay District, Harrison County and State of W. Ya., on the waters of Coons Run bounded substantially as follows:
On the north by lands of M. A. Whiteman;
On the east by lands of Jno. S. Whiteman & others;
On the south by lands of Steven Yineent & Do; '
On the west by lands of Do Do & Do
Containing Thirty Three (33) acres, more or less, and being the same land conveyed to the first parties by Jacob B- White-man by deed, bearing the date of 28th day of October; 1895. recorded in Deed Book 96 page 219, reserving, however, therefrom 300 feet around the buildings on which no well shall be drilled by either party, except by mutual consent.”
The deed from Whiteman, to which this description refers, conveyed by specific metes and bounds a tract of 30f acres. Besides that tract, Sarah A. Martin owned some small lots ■which had been conveyed to her by other deeds. These l'ots were contiguous to the tract of 3 Of acres. They lay so as to be in one corner of the whole tract when takfen together. When the lease was made, these lots were occupied by the lessors as a part of a farm composed of the several parcels. The dwelling' house and barn were on these small lots which had been conveyed by deeds other than the one referred to in the lease. The ■whole body of land including the lots, containing 31 acres and 150 square poles, could be viewed as bounded “on the south by *364the lands of Steven Vincent and others/5 and "on the west by the lands of Steven Vincent and others/5 or, the land without the lots in the corner of the whole, that is, the tract conveyed by the Whiteman deed and containing 30§- acres, could also he viewed as bounded on the south and west by the lands of Steven Vincent and others. When the land was viewed.'with the lots excluded, these lots also made a southern and a western boundary for the Whiteman tract that remained. By so viewing them, however, the adjoining line of one of the "others55 on the south was shortened, and the adjoining line of Vincent on the west ■was reduced to one of small distance.
Rentals were regularly paid on the lease pursuant to its terms. It remains in full force. In 1909, Sarah A. Martin and husband made an oil and gas lease to Knox and others covering the small lots. Thereupon the South Penn Oil Company brought this suit to remove the later lease as a cloud on the title under its lease, and to enjoin threatened interference, by oil and gas development on the Jots, with the possession which that company alleged it had of the whole body of land for oil and gas producing purposes. On a final hearing of the cause, the preliminary injunction theretofore awarded was wholly dissolved and the bill dismissed. Some interlocutory proceedings were had, but our view of the ease makes it unnecessary to consider them. The appeal presents but one pertinent question: Were the small lots embraced in the land described in the first lease ?
It is submitted that an intention is shown to include in the South Penn lease the small lots. If this is true it must appear from an interpretation of the lease itself. If the terms of the lease are conflicting or ambiguous, we may be aided -in giving construction by the testimony showing the situation and surroundings of the parties at the time the lease was executed. But we cannot look to the testimony of oral declarations of the parties made prior to the execution of the lease. The paper itself must be taken as embodying the- final agreement of the parties. And we must be guided by established rules of construction. We dare not guess or conjecture. “The great object of construction is to collect from the terms or language of the instrument, the manner and extent to which the parties intended to be bound. To facilitate this, the law has devised certain rules, 'which are not merely conventional, but are the canons *365by wliicli all ’waitings are to be construed, and the meaning and intention of men to be ascertained.. These rules are to be applied with consistency and uniformity. They constitute a part of the common law and the application of them, in the interpretation and construction of dispositive writings, are not discretionary with courts of justice, but an imperative duty. If it were otherwise, no lawyer would be safe in advising upon the construction of a written instrument, nor any party in taking under it.” County of Johnson v. Wood, 84 Mo. 509. Of course the true intention of the parties must be sought. That is the real object of construction. And the intention is to be gathered from the instrument as a whole. Uhl v. Railroad Co., 51 W. Va. 106; and other cases.
The lease is clear in its language. The description of the land to be covered by the lease is plain. That part of the description which locates the land by reference to adjoining-owners, by its own terms, does not purport to be specific. It only purports to bound the land “substantially,” not certainly. “Substantially,” as used here, can mean no more than about, or in the main. It does not mean wholly, or completely. Then, the very terms used in naming the adjoining owners show that completeness and particularity was not intended by that part of the description. The use of the word “others” is not complete, certain, or definite. It does not name the “others.” Nor does such description state the exact courses or distances of the lines which adjoin other lands. It merely puts the land down by other owners. It merely says on what side of some other undescribed land the tract may be found. It does not say from what point, how far, or in what direction a line runs with such other land. Altogether, that part of the description is no more than a general one — a description stating the location of the land, but not particularly describing it. But that which follows is certain and particular. It expressly points to .a deed, its date, its place of recordation, and says that the land to be covered by the lease is the same land which was conveyed by that deed. It makes the description in the deed a particular description of the land intended to be leased. The deed becomes a part of the lease for the purpose of describing the land. The description in the deed has the same effect as if actually incorporated in the lease. Martindale on Conveyancing, section 108. Look*366ing then to the deed, we find a definite and specific description of the land by monuments, established corners, magnetic courses, and stated distances. The lease says this is the same land intended to be embraced by it — the identical tract. So, in the lease under consideration, we observe a general description followed by a distinctly particular one.
As a general rule, a particular description prevails over a general description and limits the application of the latter. Tiedeman on Eeal Property, section 82. This rule applies here. •The more general description of the land mentioned in the lease is limited by the particular description which follows it. The general location of the land by references to adjoining land owners is limited and defined by the calls given in the deed. First, the land is generally pointed out; then, it is particularly pointed out as the identical land which was conveyed by the deed mentioned. The latter must prevail because it affords a more particular description, unless there is something else in the lease which plainly shows an intention contrary to that which the use of this particular description discloses. Even if there were irreconcilable repugnance between the parts of the description,, the calls for adjoiners must yield to the calls for monuments in the deed to which the lease makes reference. Matheny v. Allen, 63 W. Va. 443.
We have said that the exact lines of the tract cannot be known from the general description by adjoiners. Let us illustrate by referring to the southern boundary. The words used are: “On the south by lands of Steven Vincent and others.” What others ? From what point, how far, and in what direction with them? It does not say. If we accept this description by adjoiners as referring only to the 30f acre tract, the small lots aro to the south and west, and are owned by others than Steven Vincent, namely, the lessors. Or, if we accept it' as referring to the entire body of land, Vincent and others are on the south and' west. So we see this general description is not explicit. Using it, we may or may not take in the small lots. That description does not state whether there is one or more lines on the south, nor does it define the extent and direction of any southern boundary line. And the same fact is true as to the western boundary. As to it the description reads: “On'the west by lands of Steven Vincent and others.” It would seem that this *367language means to include Yincent and all others on the west. Can it mean only Yincent and others than the lessors ? n The small lots are on the west of the 3 Of acre tract. Iiow do we know that the owners of these lots were not intended to be meant among the “others” that are on the west ? Shall we include the lots or not when we use this general description? We can include them and the combined area will be bounded on the west by lands of Steven Yincent and others. But we can exclude them and the remaining 3 Of acre tract will still so be bounded. Now, how are we to determine what the description means by these general references to the southern and western boundaries ? What other guide does the lease itself furnish? Other words have been used. They expressly say that the only land to be included is the same land which was conveyed by the deed especially mentioned.
Effect must be given to the clause of the description which refers to the recorded deed, unless other parts of the lease are, so specific, clear, and certain as to show that clause to be erroneous. It must be shown to be a false demonstration before it can be disregarded. The words of the clause must be taken to mean what they say, unless the remaining parts of the writing-are so plainly and certainly to the contrary as to exclude safely that which those words mean. But as we have shown, the remaining description, when the clause referring to the deed is ignored, is not explicit and. sure. It may include or exclude the small lots. So the clause is of particular use. It harmonizes with one meaning of the more general description. It goes with the more general description acceptably. It cannot be thrown out as erroneous, because the other does not so brand it. It is indeed of necessary use to make certain that which the other left uncertain.
In the interpretation of instruments, it is a familiar principle that force and effect must be given, if possible, to every word employed. Uhl v. Railroad Co., supra. How can we, in the face of this rule, annihilate the words which give a particular and sure description by reference to the deed? Yet, the appellant would have us wholly discard these 'words as false and erroneous. Now, these words must be given force and effect, if that can be done. Is it possible to do so? We have shown that they do not necessarily conflict with the other description *368used in the lease. A meaning can "be given the general description .which fits this particular description. And that can be done without violence to the 'words used. The two parts of the-description can readily be made consistent, so as to exclude no part- of either. The two taken together are not necessarily ambiguous. Why should we make them so? We cannot under the rule. We must harmonize them so as to use both, since that can readily and sensibly be done. The two will read together. And when they are read together, and force is given to all the parts of the description, an intention to exclude the small lots is plainly expressed.
It is argued that the lease calls for 33 acres, and that, therefore, the 30f acre tract alone could not have been intended. But, after using the words “containing 33 acres, more or less”, the lease expressly and particularly, by making the deed a part of itself, says that the tract contains only 3 Of acres. The lease, thus, immediately defines its general statement by a more precise one that states how much less than 33 acres the tract contains — 1 by a statement that the area is 3 Of acres, specifying exact metes and bounds 'which prove it. Which of the statements is the more reliable and certain ? Is it not the latter one ? Must not the particular here again outweigh the general? By the reference to the deed, the acreage is capable of being ascertained by monuments and boundaries. The land may be measured by the particular calls of the deed. Quantity is never allowed to control defined calls by monuments, courses, and distances. It is the least certain and material part of description. It must yield to boundaries when they are as plainly given as in the present case by reference to a deed which contains them, in detail. All other elements of description must lose their superior value through ambiguities and uncertainties before resort can be had to quantity. It. is needless to cite authority for these well known principles. The superior elements of description in this lease are not ambiguous and uncertain, and the general reference to the quantity cannot be a controlling factor.
But it is insisted that the' lease mentions i£buildings” and “one dwelling house on said landand that, since there are no buildings on the Whiteman tract, the lease means to include the lots .on which the buildings are situated. The lease does not directly assert that buildings are actually on the land leased.. *369It does not describe the land intended to be leased by a' statement that it is the same land on which there are certain buildings. Is mere implication to control 'the particular and definite description of the land which the lease contains? The usual reservation in regard to drilling was made “around the building.” But the printed blank which was used in making the lease contained all the words of reservation except the number of feet, which was written in. The circumstance that these words were retained and used is not controlling against that which the parties had already recited as particular description. The following clause was written into the latter part • of the lease: “Lessors may have free gas for heat and light in one dwelling house on said land from any gas well thereon, subject to rules and regulations of said Company at such time.” Does this clause assert that “one dwelling house” is actually on the land ? May it not as well mean to provide for free gas in any one dwelling house that may be built on the land ? It does not say the dwelling house on said land. It says “one.” If that clause implies an existing dwelling, why may it not as well imply that there is more than one ? But these references to 'buildings ■were not intended for description. The lease shows them to be for other purposes. The parties did not give them consideration for the purpose of describing the land. The references to •buildings were not in the minds of the parties as descriptive of the land. The parties did not carefully scrutinize the' references in1 that light. Therefore, the mention of buildings cannot have such weight for description as to overthrow any part of that to which the parties directed their minds and on which they agreed as particular description of the land. That which is particular and directed to the point is surely worthy of prevailing influence over that which is general and relative .to other subjects. If one must reject the other, the specific description of the land must prove the references to the buildings to be false. But these references, in construing the lease so as to preserve all its parts, may well be taken to mean buildings to the usual number and of the ordinary character that may be reasonably necessary at any time for the enjoyment of the 3 Of acre tract as a farm.
There is no convincing evidence in the case that the lessors gave a contemporaneous or practical construction of the lease' *370■which charges them with a recognition that it was intended to include the lots. The intention which the lease itself discloses, through a construction that makes the certain to control that which is inferior in certainty, has not been overthrown by any contrary recognition of the lessors. For is that intention contradicted by the situation and surroundings of the parties at the time of the execution of the lease. If the lease was intended to embrace the lots, the lessors have not legally so bound themselves, either by the paper itself or in any other way.
The decree is a proper one in the premises. It will be affirmed.

Affirmed.